426 Pa. Super. 374 (1993)
627 A.2d 188
The CONFERENCE OF AFRICAN UNION FIRST COLORED METHODIST PROTESTANT CHURCH
v.
Willie E. SHELL and St. Paul's African Union First Colored Methodist Protestant Church of Lancaster, a/k/a St. Paul A.U.M.P. Church, Appellant.
Superior Court of Pennsylvania.
Argued April 15, 1993.
Filed June 22, 1993.
Samuel M. Mecum, Lancaster, for appellant.
Christina L. Hausner, Lancaster, for appellees.
Before CAVANAUGH, BECK and JOHNSON, JJ.
*375 JOHNSON, Judge:
In this action for declaratory and injunctive relief, the Conference of African Union First Colored Methodist Protestant Church (the Conference) seeks to establish its ownership rights to certain church property in the City of Lancaster held by St. Paul's African Union First Colored Methodist Protestant Church of Lancaster, a local congregation. The Conference is a Mid-Atlantic States region religious denomination which has been in existence since 1813. St. Paul's is a nonprofit corporation founded in 1977 and is affiliated with the Conference.
Following a final hearing, the Chancellor issued an Adjudication and Decree Nisi which imposed a constructive trust on the church real estate, directed St. Paul's to convey the real estate to the Conference, and enjoined St. Paul's from use of the real estate without the Conference's consent. A Final Decree was entered and St. Paul's has appealed.
We have previously held that jurisdiction over an appeal in an action involving a corporation not-for-profit lies properly with the Commonwealth Court. Orthodox Church in America v. Mikilak, 344 Pa.Super. 182, 496 A.2d 403 (1985) transferred to 99 Pa.Cmwlth.Ct. 264, 513 A.2d 541 (1986) sub nom. Mikilak v. Orthodox Church in America, appeal denied, 515 Pa. 602, 528 A.2d 958 (1987). See 42 Pa.C.S. § 762(a)(5)(ii). For other cases involving disputes over title to church property, see, e.g., Orthodox Church of America v. Pavuk, 114 Pa.Cmwlth.Ct. 176, 538 A.2d 632 (1988), allocatur denied, 519 Pa. 669, 548 A.2d 258 (1988); Presbytery of Beaver-Butler of the United Presbyterian Church in the United States of America v. Middlesex Presbyterian Church, 80 Pa.Cmwlth.Ct. 211, 471 A.2d 1271 (1984), reversed, 507 Pa. 255, 489 A.2d 1317 (1985), cert. denied, 474 U.S. 887, 106 S. Ct. 198, 88 L. Ed. 2d 167 (1985).
Rather than exercise our discretion to decide the questions in this case, we transfer the matter to the court vested with jurisdiction to hear the appeal and which has established experience in this area of the law, the Commonwealth Court.
*376 In accordance with Pa.R.A.P. 751 and pursuant to 42 Pa. C.S. § 5103(a), this appeal is hereby TRANSFERRED TO the Commonwealth Court. Jurisdiction is relinquished.